Citation Nr: 0607163	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  98-17 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for poliomyelitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied 
service connection for poliomyelitis.  

In April 2000, the Board remanded the veteran's poliomyelitis 
claim for further development.

In July 2003, the RO granted service connection for right 
lower extremity weakness, residual of poliomyelitis, and for 
left lower extremity weakness, residual of poliomyelitis, 
both evaluated as 60 percent disabling, effective March 19, 
1998.

In September 2004 and August 2005, the RO issued rating 
decisions continuing the veteran's 60 percent evaluations for 
her service-connected right and left lower extremity 
weakness.


FINDINGS OF FACT

1. By a rating decision dated in July 2003, the RO granted 
service connection for right lower extremity weakness, 
residual of poliomyelitis, and for left lower extremity 
weakness, residual of poliomyelitis, both evaluated as 60 
percent disabling, effective March 19, 1998, which is the 
date of the veteran's claim. The veteran did not appeal the 
evaluation assigned.

2. There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for poliomyelitis. 






CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for poliomyelitis. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary. Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b) (2005). Withdrawal may be made by 
the appellant or by his or his authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant. 38 C.F.R. § 20.204(c) 
(2005).

Concerning the issue of entitlement to service connection for 
poliomyelitis, the Board notes that by a July 2003 rating 
decision, the RO granted service connection for right lower 
extremity weakness, residual of poliomyelitis, and for left 
lower extremity weakness, residual of poliomyelitis, both 
evaluated as 60 percent disabling, effective March 19, 1998, 
which is the date of the veteran's claim. The veteran has not 
appealed the evaluation assigned.

As a result, the RO's decision awarding service connection 
for right lower extremity weakness, residual of 
poliomyelitis, and for left lower extremity weakness, 
residual of poliomyelitis, has fully resolved, and thus has 
rendered moot, the administrative claim on appeal to the 
Board. Therefore, having resolved the veteran's claim in her 
favor, there is no longer a question or controversy remaining 
with respect to entitlement to service connection for 
poliomyelitis. 38 C.F.R. § 3.4 (2005).  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, the grant of service connection, has 
been accomplished without the need for action by the Board. 
See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 365, 367-68 (1995). 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issue of entitlement to service connection 
for poliomyelitis is dismissed.


ORDER

The claim for service connection for poliomyelitis is 
dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


